            Case 2:20-cv-01324-JCM-EJY Document 9 Filed 08/21/20 Page 1 of 3



1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
3    LATISHA ROBINSON, ESQ.
4    Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT, LLC
5    504 South Ninth Street
     Las Vegas, Nevada 89101
6    (702) 938-1510
     (702) 938-1511 (Fax)
7    rphillips@psalaw.net
8    mwessel@psalaw.net
     lrobinson@psalaw.net
9
     Attorneys for Defendant
10   Walmart Inc.
11                                  UNITED STATES DISTRICT COURT
12
                                             DISTRICT OF NEVADA
13
      JESSICA LIS,                                           Case No.: 2:20-cv-01324-JCM-EJY
14
                             Plaintiff,                      JOINT STATUS REPORT REGARDING
15    vs.                                                    REMOVAL
16    WALMART INC. and DOE I through X,
      inclusive,
17
                             Defendants.
18

19
             Pursuant to Court’s Minute Order dated July 17, 2020 [ECF No. 2], Plaintiff JESSICA LIS
20
     (hereinafter “Plaintiff) and         Defendant WALMART INC. CLUB (hereinafter “Walmart” or
21
     “Defendant”), by and through their respective counsel of record, hereby submit the following Joint
22
     Status Report Regarding Removal.
23
     I.      STATUS OF ACTION
24

25           Plaintiff filed her Complaint on June 9, 2020 in the Eight Judicial District Court, Clark County,

26   of the State of Nevada. Defendant was served with the Summons and Complaint on June 11, 2020.

27   Defendant filed its Answer to Plaintiff’s Complaint on July 1, 2020. Defendant then removed this action

28   to the United States District Court, District of Nevada on July 17, 2020. Defendant filed its Statement


                                                       -1-
            Case 2:20-cv-01324-JCM-EJY Document 9 Filed 08/21/20 Page 2 of 3



1    Regarding Removal on July 17, 2020, pursuant to this Court’s July 17, 2020 Minute Order [ECF 2].
2    The parties have conducted their FRCP 26(f) conference on July 27, 2020. Defendant filed their
3    Certificate of Interested Parties on July 17, 2020 and Plaintiff filed the same on July 22, 2020. There
4    are no pending motions or other matters before the Court.
5
     II.     ACTION REQUIRED TO BE TAKEN BY THE COURT
6
             None at this time.
7

8    III.    COPIES OF MATTERS NOT ATTACHED TO THE NOTICE OF REMOVAL

9            All papers and pleadings submitted by the parties prior to removal were attached to the Notice
10   of Removal.
11

12   DATED this 21st day of August, 2020.                DATED this 21st day of August, 2020.

13   TINGEY & TINGEY                                     PHILLIPS, SPALLAS & ANGSTADT, LLC
14   /s/ Justin L. Dewey                                 /s/ Latisha Robinson
15   ___________________________________                 ___________________________________
     BRUCE D. TINGEY, ESQ.                               ROBERT K. PHILLIPS, ESQ.
16   Nevada Bar No. 5151                                 Nevada Bar No. 11441
     JUSTIN L. DEWEY, ESQ.                               MEGAN E. WESSEL, ESQ.
17   Nevada Bar No. 14508                                Nevada Bar No. 14131
     2001 W. Charleston Blvd.                            LATISHA ROBINSON, ESQ
18   Las Vegas, NV 89102                                 Nevada Bar No. 15314
                                                         504 South Ninth Street
19
     Attorneys for Plaintiff                             Las Vegas, NV 89101
20   Jessica Lis
                                                         Attorneys for Defendant
21                                                       Walmart Inc.
22

23

24

25

26
27

28


                                                   -2-
          Case 2:20-cv-01324-JCM-EJY Document 9 Filed 08/21/20 Page 3 of 3



1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on the 21st day of August, 2020, I served a true and correct copy of the
3    foregoing, JOINT STATUS REPORT REGARDING REMOVAL, as follows:
4              By facsimile addressed to the following counsel of record, at the address listed below:
5              By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
6    upon which first class postage was prepaid in Las Vegas, Nevada;

7              By Hand Delivery (ROC); and/or

8              By Electronic Filing/Service Notification to:

9
                 ATTORNEY OF RECORD                           TELEPHONE/FAX                    PARTY
10
      BRUCE D. TINGEY, ESQ.                                Phone 702-333-0000                  Plaintiff
11    Nevada Bar No. 5151                                  Fax 702-333-0001
      JUSTIN L. DEWEY, ESQ.
12    Nevada Bar No. 14508
      TINGEY & TINGEY
13    2001 W. Charleston Blvd.
      Las Vegas, Nevada 89102
14

15
                                              /s/ Clarissa Reyes
16
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
17

18

19

20

21

22

23

24

25

26
27

28


                                                   -3-
